MEMORANDUM **
Luis Armijo-Sanchez, a native and citizen of El Salvador, petitions for review of the order of the Board of Immigration Appeals’ denying his application for a waiver of deportation pursuant to Immi*866gration and Nationality Act § 212(c), 8 U.S.C. § 1182(c) (repealed in 1996).
Under the transitional rules, we lack jurisdiction to review Armijo-Sanchez’s petition for review because he has committed an “aggravated felony.” See 8 U.S.C. § 1101(a)(43)(A); Briseno v. INS, 192 F.3d 1320, 1322 (9th Cir.1999).
Although we do retain jurisdiction under the transitional rules to review colorable due process challenges to final orders of deportation, Armijo-Sanehez has failed to allege a colorable due process claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
Accordingly, we dismiss the petition for review for lack of jurisdiction.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.